This is an original action by which petitioner seeks prohibition to stay and stop proceedings against him for contempt pending before the Corporation Commission. In those proceedings petitioner is charged with violation of order No. 13025 of the Corporation Commission, issued under authority of article 2, ch. 59, S. L. 1939,1 designed to prevent the sale of inferior petroleum products.
A written accusation in the nature of a citation in the name of the State of Oklahoma was served on petitioner, a bulk station operator and resident of Craig county, wherein there was detailed, under three counts, petitioner's sales in Craig county of gasoline of a quality inferior to the minimum requirements *Page 158 
of Rule 9, order No. 13025, supra.
Petitioner made return of the citation served upon him, appeared before the Corporation Commission, pleaded unconstitutionality of the act, supra, under authority of which the orders, supra, were issued, the resultant lack of jurisdiction of the Corporation Commission to proceed in the cause for contempt. A demand was made for a jury trial in Craig county. These pleas being overruled, the petitioner instituted in this court the instant action.
It is contended here that petitioner is entitled to a trial by jury in Craig county upon the issue of contempt proceedings against him before the Corporation Commission. It is urged that this right exists under the provisions of section 20, art. 2, Constitution of Oklahoma. The text of that section reads in part:
"In all criminal prosecutions the accused shall have the right to a speedy and public trial by an impartial jury of the county in which the crime shall have been committed. . . ."
Our determination of the contention is governed by answer to the query of whether the acts charged upon the petitioner constitute a crime and whether these proceedings pending before the Corporation Commission are in fact a criminal prosecution.
Answer to the query is negative. "A contempt proceeding is sui generis. It is neither civil nor criminal, but may partake of either in its nature." State ex rel. Short v. Owens,125 Okla. 66, 256 P. 704, 52 A.L.R. 1270; Eilenbecker v. District Court, 134 U.S. 31, 10 S. Ct. 424, 33 L. Ed. 801.
A respondent in a contempt proceeding is not entitled to a trial by jury, except where a jury trial is expressly provided by statute, and then only in the particular cases to which the statute applies. The fact that the act constituting the contempt may also be an indictable offense does not affect the rule where the proceedings are not by indictment. 25 Corpus Juris 194.
By statute, section 1764, O. S. 1931, 21 Okla. Stat. Ann. § 26, it is provided:
"A criminal act is not the less punishable as a crime because it is also declared to be punishable as a contempt."
It is noted that the act of sale of inferior petroleum products sought to be prohibited by the legislative act, supra, might have been and may be punishable by indictment or information as a misdemeanor entitling the accused to a trial by jury in the county in which the acts shall have been committed; the act also declares that such an offending person shall be guilty of a contempt of the orders, rules, and regulations of the Corporation Commission made conformable to provisions of the act. It logically follows, as stated in authority heretofore cited, that the fact that the act constituting the contempt may also be an indictable offense wherein an accused would be entitled to a trial by jury, does not affect the rule in contempt proceedings (that the contemnor is not entitled to a trial by jury except where a jury trial is expressly guaranteed by law in such cases), provided the proceedings are in contempt and not by indictment.
In Pioneer Telephone  Telegraph Co. v. State, 40 Okla. 417,138 P. 1033, this court held:
". . . Appellant is not entitled to a trial by jury in such proceedings, which is had by virtue of a police regulation incident to the exercise of powers granted to the Corporation Commission."
While in that and kindred causes, St. Louis  S. F. Ry. Co. v. State, 26 Okla. 62, 107 P. 929, and Atchison, T.  S. F. Ry. Co. v. State, 35 Okla. 532, 130 P. 940, the proceedings before the Corporation Commission were in exercise of powers conferred by the Constitution, and herein we consider power exercised by virtue of a legislative act, contemplated by the Constitution (sec. 19, art. 9, providing that the Corporation Commission may be vested with such additional power and charged with such other duties as may be prescribed by law, and section 35, art. 9, authorizing by legislative act amendment or repeal *Page 159 
of constitutional sections 18 to 34, inclusive), the fact is, in either instance, the proceedings in contempt constituted the exercise of power under the law. Planter's Cotton  Ginning Co. v. West Brothers et al., 82 Okla. 145, 198 P. 855; Champlin Refining Co. v. Corporation Commission of the State of Oklahoma, 286 U.S. 210, 52 S. Ct. 559, 76 L. Ed. 1062; Russell v. Walker et al., 160 Okla. 145, 15 P.2d 114. By section 19, art. 9, of the Constitution, the Corporation Commission, being vested with control of certain corporations, was granted the specific power to punish for contempt, and while it is true the power was limited to "disorderly conduct in the presence of the commission," it is also true that power was extended by that text "to enforce compliance with any of its lawful orders," and to do so the commission was empowered to adjudge and enforce its own appropriate process — no provision or requirement for a trial by jury in such cases is contemplated; none exists.
The right of trial by jury in contempt of any kind did not exist at common law. State ex rel. Short v. Owens, supra; Eilenbecker v. District Court, supra. Therefore, the provisions of section 19, art. 2, Constitution of Oklahoma, that "the right of trial by jury shall be and remain inviolate," relied upon by petitioner, is unavailing and inapplicable to the character of proceeding herein considered. This constitutional safeguard granted no new right; it did not engraft right of trial by jury in equity cases, nor in habeas corpus proceedings, nor actions for workmen's compensation. The right was not requisite to due process of law in arrest and confinement of diseased persons, nor for summary judgments on bonds, nor in probate causes, nor the administration of estates, nor in bankruptcy and insolvency, nor in military court martial. In admiralty, trial by jury has never been recognized. It is a mistaken idea that due process of law requires a plenary suit and trial by jury simply because property or personal rights are involved. That kind of procedure is due process of law which is suitable and proper to the nature of the case and sanctioned by established customs and usage of the courts. Ex parte Wall (1882) 107 U.S. 265, 21 S. Ct. 569, 27 L. Ed. 552.
Provisions of the constitutional mandate, supra, preserved the right of trial by jury in all cases where the right existed at common law, as construed together with modifications as provided by the Constitution of Oklahoma at the time of its adoption. Cartwright v. Holcomb et al., 21 Okla. 548,97 P. 385; Maas et al. v. Dunmyer, 21 Okla. 434, 96 P. 591; State ex rel. West v. Cobb, 24 Okla. 662, 104 P. 361; Baker v. Newton,27 Okla. 436, 112 P. 1034.
The provisions of section 25, art. 2, Constitution of Oklahoma (providing for violation, not in the presence or hearing of the court, or judge sitting as such, of any order of injunction, or restraint, made or entered by any court or judge of this state, an accused shall be entitled to a trial by jury) is not applicable nor decisive of the controversy at bar. Those provisions do not apply to proceedings before the Corporation Commission. The Corporation Commission is not a court and the commissioners thereof are not judges. The Corporation Commission "is not a part of the judicial department of government." Atchison, T.  S. F. Ry. Co. v. State,31 Okla. 43, 119 P. 961. And this is so despite the fact that occasionally that administrative body exercises quasi-judicial functions.
Neither are applicable the provisions of 21 Okla. Stat. Ann. § 565, defining contempts, and section 567, regulating proceedings and punishments in matters of contempt. Those provisions purport by their text only to embrace contempts of court, whereas in the cause at bar there is considered contempt in its general aspect, more particularly as applied to an order of an administrative agency. That contempt under the law of this state is undefined and undivided — it is neither direct nor indirect as measured by constitutional or statutory provisions, and as such the proceedings in *Page 160 
relation thereto are governed by the custom and practice of the common law. This custom and practice does not provide for the contemnor a trial by jury.
It is urged that the act, art. 2, ch. 59, S. L. 1939, 52 Okla. Stat. Ann. § 346, is in contravention of section 57, art. 5, Constitution of Oklahoma, because of plurality of subjects embraced in its title and lack of clear expression of title subjects. "[It] has but one general subject . . . it may have many details." See Julian Oil  Royalties Co. v. Capshaw,145 Okla. 237, 292 P. 841. There is no requirement that an appropriation for the enforcement of an act or otherwise be contained in the general appropriation act. Section 56, art. 5, Constitution of Oklahoma. The contention is untenable.
Writ denied.
CORN, V. C. J., and OSBORN, BAYLESS, GIBSON, and DAVISON, JJ., concur. WELCH, C. J., and HURST and ARNOLD, JJ., dissent.
1 Art. 2, Ch. 59, S. L. 1939, 52 Okla. Stat. Ann. § 346: "Any person, firm, or corporation who sells, offers for sale, uses, or consumes any gasoline, kerosene, naphtha, motor fuel, and/or burning oil within the State of Oklahoma which does not comply with the rules, regulations, and/or specifications of the Corporation Commission and the laws of the State of Oklahoma, and any person who tampers with or molests any sign, lock, or seal mentioned in section 6 of this act shall be guilty of a misdemeanor and upon conviction be punished by a fine of not more than Five Hundred Dollars ($500) and imprisonment of not more than ninety (90) days, or both such fine and imprisonment; and in addition thereto he shall be guilty of contempt of the orders, rules, and regulations of the Corporation Commission, and shall be subject to a fine by said commission in a sum not exceeding Five Hundred Dollars ($500) and each day on which any person, firm, or corporation violates any of such orders, rules, and regulations shall be deemed a separate and distinct offense."